Citation Nr: 0328284	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from June 1968 to 
June 1970.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  Having determined that 
further development was required, the Board undertook 
additional development in November 2002, pursuant to 
38 C.F.R. § 19.9(a)(2) (2003).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the appellant's claim in November 2002.  VA medical records 
were obtained.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the claimant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the claim considering the newly obtained evidence, 
as well as evidence previously of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Of record are May 2002 and March 2003 medical statements from 
O. E. Perdomo, M.D., of the Family Medical Center of Gadsden, 
that discuss the appellant's service-connected posttraumatic 
stress disorder (PTSD) and its impact on his employability.  
However, the Board notes that recent treatment records from 
Dr. Perdomo are not currently associated with the claims 
file.  

The United States Court of Veterans Appeals (Court) has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Particularly, 
the RO must notify the appellant of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  

2.  The RO should contact O. E. Perdomo, 
M.D. and the Family Medical Center of 
Gadsden and request copies of the 
appellant's medical records pertaining to 
treatment for his psychiatric problems.  
Any records obtained should be associated 
with the claims file.  

3.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination.  This study must be conducted 
in accordance with the VA Physician's 
Guide for Disability Evaluation 
Examinations.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner must assign a Global Assessment 
of Functioning (GAF) Score consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed., 1994), and explain what 
the assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Thereafter, the RO should readjudicate 
the claim for a total disability rating 
based on individual unemployability due to 
service-connected disabilities, taking 
into consideration the evidence obtained 
by the Board's previous development (the 
additional VA medical records), as well as 
evidence previously of record and the 
evidence obtained by this remand.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


